DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 5/25/2021. Claims 1-15 are pending.

Priority
	Applicant’s claim for priority from foreign application no. TW109118256 filed 6/1/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (20110154142, pub. Jun. 23, 2011), hereinafter “Son”.





A scan test device (see Son, Fig 1 par. [0051]: test device 1000), comprising: 
a scan flip flop circuit configured to receive a scan input signal according to a scan clock signal, and to output the received scan input signal to be a test signal (see Son, Fig 1 par. [0052]: The sequential logic circuit 100 receives a serial input signal SI, a serial enable signal SE and a serial clock signal SCK from outside, and generates a test input signal TI in response to the serial clock signal SCK and the serial enable signal SE, and see Fig 6 par. [0101]: the sequential logic circuit 100b includes a first flip-flop circuit 110b, a second flip-flop circuit 120b, a third flip-flop circuit 130b and a fourth flip-flop circuit 140b); and 
a clock gating circuit configured to selectively mask the scan clock signal according to a predetermined bit of the test signal and a scan enable signal (see Son, Fig 1 par. [0053]: The test circuit 200 receives a test enable signal TE and a system clock signal CLK from outside and the test input signal TI from the sequential logic circuit 100, and performs a delay test on the at least one delay unit using the test input signal TI in response to the system clock signal CLK and the test enable signal TE, and see Fig 6, Fig 7 par. [0118]: In the first operation stage SCAN SHIFT IN, the serial input signal SI including a sequence of bits is provided to the first flip-flop circuit 110b of the sequential logic circuit 100b while the serial enable signal SE is activated. In FIG. 7, the sequence of bits included in the serial input signal SI is `101`, and see Fig 7 par. [0119]: At the end of the first operation stage SCAN SHIFT IN, all bits of the serial input signal SI may be latched by the sequential logic circuit 100b, the serial clock signal SCK may stop transitioning, and see par. [0121]: In the second operation stage DELAY STAGE, the first to the third flip-flop circuits 110b, 120b and 130b may continue to output the third to the first bits of the serial input signal SI, respectively, since the serial clock signal SCK does not transition in the second operation stage DELAY STAGE), in order to generate a test scan clock signal for testing at least one core circuit (see Son, Fig 7 par. [0120]: The test circuit 200b may be at standstill in the first operation stage SCAN SHIFT IN, since the test enable signal TE is deactivated such that the test clock signal TCK does not transition, and see par. [0122]: During the second operation stage DELAY STAGE, the test enable signal TE may be activated for two cycles of the system clock signal CLK. As described with reference to FIG. 4, the test clock signal TCK may be generated by performing an AND operation on the system clock signal CLK and the test enable signal TE. Therefore, as illustrated in FIG. 7, the test clock signal TCK having two consecutive pulses (that is, the first pulse A and the second pulse B) may be generated, and see par. [0129] – [0130]: delay test on delay units successful or failed).

Independent claim 10 is the method claim corresponding to claim 1, and hence rejected according to the same reasons given for claim 1.

	Regarding claim 5, Son further discloses wherein the clock gating circuit is configured to selectively mask the scan clock signal during the capture phase of the scan enable signal (see Son, Fig 7 par. [0119]: At the end of the first operation stage SCAN SHIFT IN, all bits of the serial input signal SI may be latched by the sequential logic circuit 100b, the serial clock signal SCK may stop transitioning and the serial enable signal SE may be deactivated), in order to output the test clock signal (see Son, Fig 7 par. [0122]: During the second operation stage DELAY STAGE, the test enable signal TE may be activated for two cycles of the system clock signal CLK. As described with reference to FIG. 4, the test clock signal TCK may be generated by performing an AND operation on the system clock signal CLK and the test enable signal TE).

Claim 13 is the method claim corresponding to claim 5, and hence rejected according to the same reasons given for claim 5.

	Regarding claim 6, Son further discloses wherein the scan flip flop circuit comprises a first input terminal, a second input terminal, and an output terminal, the first input terminal is configured to receive data, the second input terminal is configured to receive the scan input signal, and the output terminal is coupled to the first input terminal and is configured to output the test signal (see Son, Fig 6 par. [0103]: The first input terminal TRI of the first flip-flop circuit 110b may be open. That is, a signal received from the first input terminal TRI of the first flip-flop circuit 110b may be ignored. The second input terminal SII of the first flip-flop circuit 110b may receive the three bits of the serial input signal SI consecutively, the third input terminal SEI of the first flip-flop circuit 110b may receive the serial enable signal SE and the output terminal QO of the first flip-flop circuit 110b may output three bits of the test input signal TI consecutively).

wherein the scan clock signal has an always-capture waveform (see Son, Fig 7 par. [0121]: In the second operation stage DELAY STAGE, the first to the third flip-flop circuits 110b, 120b and 130b may continue to output the third to the first bits of the serial input signal SI, respectively, since the serial clock signal SCK does not transition in the second operation stage DELAY STAGE).

Claim 15 is the method claim corresponding to claim 7, and hence rejected according to the same reasons given for claim 7.

Regarding claim 8, Son further discloses wherein the scan flip flop circuit comprises: 
a multiplexer configured to selectively output data or the scan input signal to be an input signal according to the scan enable signal (see Son, Fig 3 par. [0073]: the first flip-flop circuit 110a in a sequential logic circuit includes a multiplexer 111 and a flip-flop 113, and see par. [0074]: The multiplexer 111 may receive the signal received from the first input terminal TRI and the signal received from the second input terminal SII. The multiplexer 111 may output one of the signal received from the second input terminal SII and the signal received from the first input terminal TRI based on the serial enable signal SE); and 
a D type flip flop configured to output the input signal to be the test signal according to the scan clock signal, wherein an output terminal is coupled to an input terminal for receiving the data of the multiplexer (see Son, Fig 3 par. [0075]: The flip-flop 113 may receive an output signal of the multiplexer 111 and the serial clock signal SCK. The flip-flop 113 may output the output signal of the multiplexer 111 by latching the output signal of the multiplexer 111 in synchronization with the serial clock signal SCK, and see Fig 6: Q0 output from 110b is input to TII of 210b).

Regarding claim 9, Son further discloses wherein the at least one core circuit comprises a scan chain circuit, and the scan flip flop circuit is coupled to the scan chain circuit (see Son, Fig 6 par. [0107]: the test circuit 200b includes a first test module 210b, a second test module 220b and a third test module 230b, and see par. [0108]: The first test module 210b may include a first delay unit, the second test module 220b may include a second delay unit and the third test module 230b may include a third delay unit, and see par. [0109]: The first to the third test modules 210b, 220b and 230b may include a first input terminal TII, a second input terminal TEI and an output terminal TOO. The first to the third test modules 210b, 220b and 230b may operate in synchronization with the system clock signal CLK, and see par. [0110]: The first input terminal TII of the first test module 210b may receive a third bit TI3 of the test input signal TI from the first flip-flop circuit 110b, the first input terminal TII of the second test module 220b may receive a second bit TI2 of the test input signal TI from the second flip-flop circuit 120b and the first input terminal TII of the third test module 230b may receive a first bit TI1 of the test input signal TI from the third flip-flop circuit 130b, and see Fig 4 par. [0114], par. [0081]: the test module 210a includes an AND gate 211, a first flip-flop 213, a delay unit 215 and a second flip-flop 217).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (20110154142, pub. Jun. 23, 2011), in view of Nakao et al. (20030070118, pub. Apr. 10, 2003), hereinafter “Nakao”.

Regarding claim 2, Son discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Son does not disclose wherein the scan flip flop circuit is configured to receive a test pattern and the predetermined bit in the scan input signal during a shift phase of the scan enable signal, in order to output the test signal.

However, Nakao discloses wherein the scan flip flop circuit is configured to receive a test pattern and the predetermined bit in the scan input signal during a shift phase of the scan enable signal, in order to output the test signal (see Nakao, Fig 7 par. [0060]: The period from time 1 to time 6 means the first unit self-test state initialization phase. The tester 130 sets the BIT control signal BCNTL to 0, supplies the external clock signal TCK and also applies the test codes (C11, C12, C13) used for the first unit self-test from the test data input signal TDI. Simultaneously with applying of the signal TDI, the tester 130 applies the patterns (P11, P12, P13) in order to set the number of patterns of the pattern register 212 in the BIT controller 120 using the signal REGIN (FIG. 1, FIG. 2), and see par. [0062]: in the period from time 7 to time 10, the first pattern is set and the test for the first pattern, namely the test response pattern of the circuit under test 101 is fetched at the time 11, and also see Fig 7: SEN at high for time 1 to 6).

Son and Nakao are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Son, with the feature of Nakao as described above, with the motivation to shorten the test execution time without any increase in amount of test data, as disclosed by Nakao in par. [0016].

Claim 11 is the method claim corresponding to claim 2, and hence rejected according to the same reasons given for claim 2.

Regarding claim 3, the combination of Son and Nakao further discloses wherein the predetermined bit is configured to follow the test pattern (see Nakao, Fig 7: REGIN (P11, P12, P13) above TDI (C11, C12, C13)).

Claim 12 is the method claim corresponding to claim 3, and hence rejected according to the same reasons given for claim 3.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (20110154142, pub. Jun. 23, 2011), in view of Kashiwagi (20020162065, pub. Oct. 31, 2002), hereinafter “Kashiwagi”.

Regarding claim 4, Son discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Son does not disclose wherein the clock gating circuit comprises: 
an OR gate configured to output a control signal according to the predetermined bit and the scan enable signal; and 
a gating circuit configured to selectively mask the clock signal according to the control signal, in order to generate the test clock signal.

However, Kashiwagi discloses wherein the clock gating circuit comprises: 
an OR gate configured to output a control signal according to the predetermined bit and the scan enable signal (see Kashiwagi, Fig 1 par. [0046]: Clock control circuit 30 may receive SCANTEST signal, CLK signal, and an output Q1 from level latch 2 and may provide an output to a terminal CLK of scan FF 1. Clock control circuit 30 may include an OR gate 3 and an AND gate 5. OR gate 3 may receive SCANTEST signal and an output Q1 from level latch 2 and may provide an output to an input of AND gate 5. AND gate 5 may receive CLK signal at another input and may provide an output to a terminal CLK of scan FF 1, and see par. [0045]: Control supply circuit 20 may receive an ENABLE signal, SCANTEST signal, and a CLK signal and may provide an output to clock control circuit 30); and 
a gating circuit configured to selectively mask the clock signal according to the control signal, in order to generate the test clock signal (see Kashiwagi, Fig 1 par. [0049]: During a scan test operation, ScanEnable signal and SCANTEST signal may each be high. During this operation, clock control circuit 30 may be enabled and may provide CLK signal as an input at clock terminal CLK of scan FF 1 and SCANIN signal may be output from scan FF 1 in synchronism with CLK signal. In this way, a scan test may be executed, and see Fig 3 par. [0060]: with SCANTEST signal high, AND gate 6 within control supply circuit 20 may output Enable signal to an input of exclusive OR circuit 7. Terminal D of scan FF 1 may receive a signal from exclusive OR circuit 7 that may be an exclusive OR logic function of DATAIN signal and Enable signal. With ScanEnable signal low at this time, the signal received at terminal D of scan FF 1 may be provided at output Q2 in synchronism with CLK signal).

Son and Kashiwagi are analogous arts, because they are about testing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Son, with the feature of Kashiwagi as described above, with the motivation to improve defect detection ratio, as disclose by Kashiwagi in par. [0012] – [0013].

Claim 14 is the method claim corresponding to claim 4, and hence rejected according to the same reasons given for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsumoto (20100033189, pub. Feb. 11, 2010) discloses a pulse control register configured to hold an assigned code with a smaller number of bits than that of a pulse control pattern, a code conversion unit configured to convert the assigned code into the pulse control pattern, and a pulse control unit configured to generate test pulses based on the pulse control pattern resulting from the conversion by the code conversion unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111      
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111